Matter of Fraser v Venettozzi (2021 NY Slip Op 05146)





Matter of Fraser v Venettozzi


2021 NY Slip Op 05146


Decided on September 30, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 30, 2021

532422
[*1]In the Matter of Reginald Fraser, Petitioner,
vDonald Venettozzi, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date:September 3, 2021

Before:Garry, P.J., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ.

Reginald Fraser, Beacon, petitioner pro se.
Letitia James, Attorney General, Albany (Martin A. Hotvet of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding seeking to challenge a tier III disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Inasmuch as petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Blanchard v Venettozzi, 194 AD3d 1295, 1295 [2021]; Matter of Harris v Collado, 194 AD3d 1240, 1241 [2021]). As the record reflects that petitioner paid a filing fee of $305 and he has requested reimbursement thereof, we grant petitioner's request for that amount.
Garry, P.J., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $305.